651 N.W.2d 67 (2002)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Paula KUCHCIAK, Defendant-Appellee.
Docket No. 120949, COA No. 224296.
Supreme Court of Michigan.
September 24, 2002.
On order of the Court, the delayed application for leave to appeal from the December 28, 2001 decision of the Court of Appeals is considered and, pursuant to MCR 7.302(F)(1), in lieu of granting leave to appeal, we remand to the Oakland Circuit Court for the limited purpose of correcting the judgment of sentence. The Court of Appeals previously remanded this case on the same basis, holding that the judgment of sentence referred to an incorrect statutory provision. The original judgment of sentence was correct, however, as it permissibly referred to the appropriate section of the PACC Code for solicitation of murder, not the M.C.L. section for first-degree murder, as found by the Court of Appeals. The circuit court did not clarify this misunderstanding in its amended judgment of sentence. Accordingly, we REMAND to the circuit court for the ministerial task of correcting the judgment of sentence to reflect that defendant was convicted under M.C.L. § 750.157b(2) or PACC 750.316A(S). In all other respects, we DENY leave to appeal.
We do not retain jurisdiction.